NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 11a0744n.06

                                                Case No. 09-1532
                                                                                                             FILED
                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT                                             Nov 01, 2011
                                                                                                LEONARD GREEN, Clerk
 EDWARD JAMES CROMER,                                            )
                                                                 )
             Plaintiff-Appellant,                                )
                                                                 )        ON APPEAL FROM THE
                    v.                                           )        UNITED STATES DISTRICT
                                                                 )        COURT FOR THE WESTERN
 MELINDA K. BRAMAN, et al.,                                      )        DISTRICT OF MICHIGAN
                                                                 )
             Defendants-Appellees.                               )
                                                                 )
 _______________________________________                         )
                                                                 )
                                                                 )

BEFORE: BATCHELDER Chief Judge; COLE and GIBBONS, Circuit Judges.

         ALICE M. BATCHELDER, Chief Judge. Edward Cromer, a pro se plaintiff imprisoned

at the Alger Maximum Correctional Facility in Michigan, brought claims against various prison

officials for violations of numerous constitutional rights and retaliation for the exercise of his First

Amendment rights. In an order dated March 31, 2008, the district court dismissed several of

Cromer’s claims. In an opinion dated March 25, 2009, the district court adopted the report and

recommendation of the magistrate judge, denying Cromer’s motion for summary judgment and

granting Appellees’ motion for summary judgment on the remaining claims. Cromer appealed.

         After carefully reviewing the district court’s opinion, the magistrate judge’s report and

recommendation, Cromer’s brief,1 and the extensive record in this case, we conclude that the district


         1
          The Defendants-Appellees elected not to file a brief, relying instead on their filings in the court below and
the opinion of the district court.
No. 09-1532, Cromer v. Braman, et al.



court did not err in denying summary judgment to Cromer and granting summary judgment to the

defendants. As the district court correctly set out the applicable law and correctly applied that law

to the facts contained in the record, issuance of a full written opinion by this court would serve no

useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                 2